        Case 3:10-cr-04083-WQH Document 168 Filed 05/21/20 PageID.1198 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                               V.                                    (For Offenses Committed On or After November 1, 1987)
              YOAHJAN LARA FLORES (I)
                                                                        CaseNumber:         3:10-CR-04083-WQH



REGISTRATION NO.               14894-298
                                                                     Frederick Matthew Carr
                                                                     Defendant's Attorney                          -
                                                                                                                  ED
•-
THE DEFENDANT:                                                                                           MAY 21 2020
lZl admitted guilt to violation of allegation(s) No.        1-4

D was found guilty in violation of allegation(s) No.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                   Natnre of Violation

             1-3                    nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                    Act)
              4                     nv8, Failure to be truthful and/or follow instructions




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. WILLIAM Q.             YES
                                                                      UNITED STATES DISTRICT JUDGE
        Case 3:10-cr-04083-WQH Document 168 Filed 05/21/20 PageID.1199 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 YOAHJAN LARA FLORES(!)                                                  Judgment - Page 2 of 2
CASE NUMBER:               3:10-CR-04083-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D      The court makes the following recommendations to the Bureau of Prisons:




 D      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:
        •     at
                   - - - - - - - - - A.M.
                                                              on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        D     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 -------------
 at
      - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL




                                                                                                 3:I0-CR-04083-WQH
